Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 12th day of October, 2006
(the “Effective Date”), is entered into among Ross Simmonds (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the “Company”).

1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the Executive’s
employment shall begin on October 23, 2006 (the “Commencement Date”).

2. At-will Employment. The parties to this Agreement agree and acknowledge that
the Executive’s employment pursuant to this Agreement shall be considered at
will. Either party may terminate this Agreement at any time, with or without
Cause (as defined below) pursuant to the terms of this Agreement.

3. Title; Capacity; Office. The Company shall employ Executive, and Executive
agrees to work for the Company, as its Senior Vice President, Sales and
Marketing. Executive shall perform the duties and responsibilities inherent in
the position in which Executive serves and such other duties and
responsibilities as the President and Chief Executive Officer (or his or her
designee(s)) shall from time to time reasonably assign to Executive. Executive
shall report to the President and Chief Executive Officer (or his or her
designee(s)).

4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as provided in Section 6.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):

4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
an annual base salary of $315,000.00, less applicable payroll withholdings,
payable in accordance with the Company’s customary payroll practices, with
salary increases, if any, to be determined by the Board on an annual basis in
January of each subsequent year of Executive’s employment.

4.2 Performance Bonus. Executive will be eligible to receive a cash performance
bonus each fiscal year in an amount equal to 50% of the annual base salary for
such fiscal year (the “Total Bonus Amount”) based on Executive’s achievement of
quarterly and annual performance objectives established by the Board or their
designee(s) at the beginning of each fiscal year. Up to twelve and a half
percent (12.5%) of the Total Bonus Amount shall be payable within 30 days of the
end of each fiscal quarter (for a total of up to 50% of the Total Bonus Amount),
based on Executive’s achievement of quarterly objectives, and up to fifty
percent (50%) of the Total Bonus Amount shall be payable within 30 days after
the end of the fiscal year, based on Executive’s achievement of annual
objectives. For fiscal year 2006, the Total Bonus Amount shall be based on the
achievement of objectives established by the board of directors of the Company
or their designee(s) (collectively, the “Board”) for such year.



--------------------------------------------------------------------------------

4.3 Fringe Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees. Executive will also be entitled to take fully paid vacation in
accordance with Company policy, which shall be not less than three (3) weeks per
calendar year, with no forfeiture for unused vacation days. Each calendar year
during the Term, the Company agrees to reimburse the Executive in an amount not
to exceed $4,500 (with such amount increased each year at a rate equal to the
consumer price index) for the annual premium associated with Executive’s
purchase of a disability insurance policy covering the Executive.

4.4 Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request.

4.5 Equity. Following the execution of this Agreement, the Executive shall be
granted options to purchase 125,000 shares of the common stock of Parent (the
“Options”), which Options shall have an exercise price equal to the closing
price of Parent’s common stock on the trading day prior to issuance. The Options
shall vest over a five-year period in equal amounts beginning on the first
anniversary of the date of issuance, and shall vest immediately upon a Change in
Control (as defined in the Plan referenced below). The Options shall be subject,
in all respects, to (i) the Alphatec Holdings, Inc. 2005 Employee, Director and
Consultant Stock Plan (the “Plan”), (ii) an Incentive Stock Option Agreement to
be entered into by the Parent and the Executive, and (iii) the Stockholders’
Agreement dated as of March 17, 2005 between the Parent and its stockholders, to
which the Executive hereby agrees to be subject.

5. Termination of Employment. The Executive’s employment shall terminate upon
the occurrence of any of the following:

5.1 Termination by the Company for Cause. This Agreement may be terminated by
the Company for Cause upon the occurrence of any of the following (each of which
shall constitute “Cause”): (i) Executive being convicted of a felony;
(ii) Executive committing any act of fraud or dishonesty resulting or intended
to result directly or indirectly in personal enrichment at the expense of the
Company; (iii) failure or refusal by Executive to follow policies or directives
reasonably established by the President and Chief Executive Officer or his or
her designee(s) that goes uncorrected for a period of thirty (30) consecutive
days after written notice has been provided to Executive; (iv) a material breach
of this Agreement that goes uncorrected for a period of thirty (30) consecutive
days after written notice has been provided to Executive; (v) any gross or
willful misconduct or gross negligence by Executive in the performance of
Executive’s duties; (vi) egregious conduct by Executive that brings Company or
any of its subsidiaries or affiliates into public disgrace or disrepute; or
(vii) a material violation of the Company’s Code of Conduct.

5.2 Termination Without Cause. At the election of the Company, without Cause, at
any time, upon thirty (30) days written notice to Executive.

 

2



--------------------------------------------------------------------------------

5.3 Voluntary Termination. At the election of the Executive, for any reason,
upon thirty (30) days notice to the Company.

6. Effect of Termination.

6.1 Termination for Cause or at the Election of Executive. In the event that
Executive’s employment is terminated for Cause pursuant to Section 5.1 or at the
election of the Executive pursuant to Section 5.3, the Company shall have no
further obligations under this Agreement other than to pay to Executive the base
salary and benefits, including payment for accrued but untaken vacation days,
otherwise payable to Executive under Sections 4.1 through 4.3 respectively
through the last day of Executive’s actual employment by the Company.

6.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated pursuant to Section 5.2, the Company shall continue for
a period of twelve (12) months (the “Severance Period”), to pay to Executive the
annual base salary then in effect in the manner set forth in Section 4.1 and
payment for accrued but untaken vacation days. During the Severance Period,
Executive shall be entitled to continue to participate in all medical and
similar benefit programs that the Company establishes and makes available to its
management Employees.

7. Non-disclosure and Non-competition.

7.1 Proprietary Information.

(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, and customer and supplier lists. Executive will not disclose any
Proprietary Information to others outside the Company or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after Executive’s employment, unless and until such Proprietary
Information has become public knowledge without fault by Executive.

(b) Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by Executive or others, which shall come into Executive’s
custody or possession, shall be and are the exclusive property of the Company to
be used by Executive only in the performance of Executive’s duties for the
Company.

(c) Executive agrees that Executive’s obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of subsidiaries and joint ventures of the Company, customers
of the Company or suppliers to the Company or

 

3



--------------------------------------------------------------------------------

other third parties who may have disclosed or entrusted the same to the Company
or to Executive in the course of the Company’s business.

(d) Executive agrees that all Creations (as herein defined) shall be the
property of the Company. “Creations” shall mean all ideas, prospect and customer
lists, inventions, research, plans for products or services, potential marketing
and sales relationships, business development strategies, marketing plans,
designs, logos, branding, layouts, templates, computer software (including,
without limitation, source code), computer programs, original works of
authorship, copyrightable expression, characters, know-how, trade secrets,
information, data, developments, discoveries, improvements, modifications,
technology, methodologies, algorithms and designs, whether or not subject to
patent or copyright protection, made, conceived, expressed, developed, or
actually or constructively reduced to practice by Executive solely or jointly
with others to the extent relating to or otherwise in connection with
Executive’s employment by the Company. Executive agrees to cooperate in all
respects regarding requests by the Company relating to the Company’s
intellectual property rights in the Creations, whether such cooperation is
required during or after the termination of the employment period.

7.2 Noncompetition; Nonsolicitation; Nondisparagement.

(a) During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

(b) During Executive’s employment with the Company, and for a period of one
(1) year following the termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company:

(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, for the purpose of competing with the Company or any of its
affiliates (the “Company Group”), any customer or patrons of the Company Group,
or any prospective customers or patrons with respect to which the Company Group
has made a sales presentation (or similar offering of the Company’s products and
services);

(ii) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company Group to
leave the service of the Company Group for any reason; or

 

4



--------------------------------------------------------------------------------

(iii) either individually or on behalf of or through any third party, directly
or indirectly, interfere with, or attempt to interfere with, the relations
between the Company Group and any vendor or supplier to the Company Group.

(c) During Executive’s employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

7.3 If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

7.4 The restrictions contained in this Section 7 are necessary for the
protection of the Proprietary Information and goodwill of the Company and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 7 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

8. Other Agreements. Executive represents that Executive’s performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

9. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) a personal delivery, or
(b) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

10. Entire Agreement. This Agreement and the agreements related to the
Restricted Shares constitute the entire agreement between the parties and
supersedes all prior agreements and understandings, whether written or oral
relating to the subject matter of this Agreement.

11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into

 

5



--------------------------------------------------------------------------------

which the Company may be merged or which may succeed to its assets or business,
provided, however, that the obligations of Executive are personal and shall not
be assigned by Executive. The Company may assign this Agreement following the
delivery of written notice to the Executive.

13. Miscellaneous.

13.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

13.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

13.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

13.4 Consent to Jurisdiction. Each of the parties hereto irrevocably consents
and submits to the jurisdiction of the courts of the State of California,
sitting in San Diego County, as the exclusive jurisdiction and venue for any
actions or proceedings brought against either party hereto, arising out of or
relating to this Agreement. In any such action or proceeding brought in such
courts, the parties hereto irrevocably (i) waive any objection or jurisdiction
or venue, (ii) waive personal service of the summons, complaint and other
process and (iii) agree that service thereof may be made by certified or
registered first-class mail directed to the party to be served.

13.5 Waiver of Jury Trial. Each of the parties hereto irrevocably waives its
right to a trial by jury in any action arising out of or related to this
Agreement.

13.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/S/    ROSS SIMMONDS

Ross Simmonds

 

 

ALPHATEC SPINE, INC. By:   /S/    RONALD G. HISCOCK

Name: Ronald G. Hiscock

Title: President and CEO

 

 

ALPHATEC HOLDINGS, INC. By:   /S/    RONALD G. HISCOCK

Name: Ronald G. Hiscock

Title: President and CEO

 

7